11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Deven Ingram,                                 * From the 259th District Court
                                                of Jones County,
                                                Trial Court No. CR-026995.

Vs. No. 11-19-00239-CR                        * June 17, 2021

The State of Texas,                           * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and we render a judgment of acquittal.